Order filed April 3, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00633-CV
                                  ____________

WAUGHSUP, LLC, JOSEPH MARTIN, CALTECH MANAGEMENT, INC.,
          AND TURNO INTERNATIONAL, INC., Appellants

                                        V.

          CHARLES WATKINS AND PAULA DAVILLA, Appellees


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-64701

                                   ORDER

      The clerk’s record was filed October 14, 2016. Our review has determined
that relevant items in the clerk’s record are illegible. On May 23, 2017, appellees
filed a request for a supplemental clerk’s record noting that certain items were
illegible “due to technological issues with scanning and/or saving the documents.”
Appellees requested the following items be included in a supplemental clerk’s
record:
Filing Date   Filed By     Description

10/13/14      Plaintiffs   Plaintiffs’ Motion for Partial Summary
                           Judgment on Claim for Breach of
                           Contract
10/13/14      Plaintiffs   Plaintiffs’ Traditional and No Evidence
                           Motion for Summary Judgment
11/3/14       Defendants   Defendants Joseph Martin’s, Caltech
                           Management, Inc.’s, and Waughsup,
                           LLC’s Appendix Accompanying Its
                           Responses in Opposition to Plaintiffs’
                           Motions for Summary Judgment
11/3/14       Defendants   Defendants Joseph Martin’s, Caltech
                           Management, Inc.’s, and Waughsup,
                           LLC’s Appendix Accompanying Its
                           Responses in Opposition to Plaintiffs’
                           Motions for Summary Judgment
11/10/14      Defendants   Defendants Waughsup, LLC, Caltech
                           Management, Inc., and Joseph Martin’s
                           Supplemental Response in Opposition to
                           Plaintiffs’ Traditional and No-Evidence
                           Motion for Summary Judgment
12/1/14       Plaintiffs   Plaintiffs’ Response to Defendants
                           Waughsup, LLC, Caltech Management,
                           Inc., and Joseph Martin’s Traditional and
                           No-Evidence Motion for Partial
                           Summary Judgment
12/10/14      Defendants   Defendants’ Supplemental Answer,
                           Verified Plea Pursuant to Texas Rule of
                           Civil Procedure 93 and Jury Demand
12/24/14      Plaintiffs   Plaintiffs’ Objections to Defendants’
                           Deposition Excerpts
9/4/15        Defendants   Defendants Waughsup, LLC, Caltech
                           Management, Inc., Joseph Martin and
                           Third-Party Plaintiff, Turno
                           International, Inc.’s First Amended
                           Designation of Deposition Excerpts
 Filing Date        Filed By            Description

 10/30/15           Defendants          Defendants’ Second Supplemental
                                        Answer, Verified Plea Pursuant to Texas
                                        Rule of Civil Procedure 93 and Jury
                                        Demand
 12/28/15           Defendants          Defendants Waughsup, LLC, Caltech
                                        Management, Inc., Joseph Martin and
                                        Third-Party Plaintiff, Turno
                                        International, Inc.’s Agreed Motions in
                                        Limine
 1/4/16             Defendants          Defendants Waughsup, LLC, Caltech
                                        Management, Inc., Joseph Martin and
                                        Third-Party Plaintiff, Turno
                                        International, Inc.’s Third Amended Trial
                                        Exhibit List
 5/11/16            Defendants          Defendants Waughsup, LLC, Caltech
                                        Management, Inc., Joseph Martin and
                                        Third-Party Plaintiff, Turno
                                        International, Inc.’s Motion for Entry of
                                        Judgment Partially Based Upon the
                                        Verdict and Partial N.O.V. and Response
                                        in Opposition to Plaintiff’s Motion for
                                        Entry of Judgment Partially Based Upon
                                        the Verdict and Partial N.O.V.
 8/16/16            Defendants          Request for Preparation of Clerk’s
                                        Record
 8/26/16            Defendants          Emergency Motion to Set Amount to
                                        Supersede Judgment, to Stay Application
                                        for Writ of Garnishment, and for
                                        Protective Order
 9/13/16            Defendants          Request for Preparation of Clerk’s
                                        Record

      On March 18, 2018 appellees filed a reminder letter attaching a copy of the
previous request. No supplemental clerk’s record has been filed.
         The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 10, 2019, containing legible copies of the above-listed
items.

         If legible copies of the items are not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement that
legible copies are not a part of the case file.




                                    PER CURIAM